UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): April 1, 2010 REVOLUTIONS MEDICAL CORPORATION (Exact name of registrant as specified in its charter) Nevada 000-28629 73-1526138 (State or Other Jurisdiction (Commission File (I.R.S. Employer of Incorporation) Number) Identification Number) 670 Marina Drive, 3rd Floor Charleston, SC 29492 (Address of principal executive offices) (zip code) (843) 971-4848 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01 Entry into a Material Definitive Agreement The information set forth in Item 3.02 of this Current Report on Form 8-K is incorporated by reference into this Item 1.01. Item 3.02 Unregistered Sales of Equity Securities On April 1, 2010, Revolutions Medical Corporation (the “Company”) closed the final tranche of a private placement offering (the “Private Offering”) with eleven (11) accredited investors and four (4) unaccredited investors for the issuance and sale of shares of the Company’s common stock, par value $0.001 (the “Common Stock”). Pursuant to the Private Offering, the Company issued 1,218,000 shares of Common Stock for an aggregate offering price of $304,500.00. The Private Offering was an unregistered sale of securities conducted pursuant to Section4(2) of the Securities Act of 1933, as amended, and Rule506 of RegulationD promulgated thereunder. The foregoing description of the Private Offering and the Subscription Agreement is not intended to be complete and is qualified in its entirety by the complete text of that agreement attached as an exhibit to this Current Report on Form8-K. Item 9.01 Financial Statements and Exhibits (d) Exhibits 10.1 Form of Subscription Agreement SIGNATURES Pursuant to the requirements of the Securities and Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Revolutions Medical Corporation Dated: April 5, 2010 By /s/ Rondald L. Wheet Name: Rondald L. Wheet Title: Chief Executive Officer
